Citation Nr: 1440380	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of right ankle sprain. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the June 2010 rating decision also denied entitlement to an initial rating in excess of 10 percent for residuals of right ankle sprain and entitlement to service connection for depression, a bilateral knee disorder, and a bilateral arm disorder.  The Veteran entered a notice of disagreement in October 2010 and a statement of the case was issued in November 2011.  However, in his December 2011 substantive appeal, the Veteran limited his appeal to those issues included on the title page.  Therefore, the Board finds that the Veteran has not submitted a timely substantive appeal regarding the other four issues, and, therefore, such issues are not properly before the Board. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims file, Virtual VA and Veterans Benefit Management System (VBMS) associated with the Veteran's claim.  A review of the Veteran's Virtual VA and VBMS electronic claims folder reveals that, with the exception of a June 2014 brief submitted by the Veteran's representative, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He claims that he has hearing loss and tinnitus from in-service noise exposure, including artillery, mortars, airplanes, helicopters and machine guns.  He has asserted that he began experiencing hearing loss and tinnitus in service that has continued to the present.  The Veteran was afforded a VA examination in May 2010 at which time the examiner determined that the Veteran's hearing loss and tinnitus were not related to service.  The examiner rationalized that the Veteran's hearing showed improved hearing sensitivity from enlistment to separation, especially at 4000 Hertz in the left ear.  In her June 2014 brief, the Veteran's representative asserted that the examiner did not provide sufficient rationale for the opinion.  In this regard, the Board observes that, upon review of the Veteran's service examinations, it appears that the Veteran's hearing was worse in other frequencies, especially in the right ear, at the time of his separation.  Further, the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, a subsequent private audiological evaluation in November 2010 again documents sensorineural hearing loss at higher frequencies and observed a history of noise exposure.  Importantly, the examiner did not offer any rationale with respect to the Veteran's tinnitus or address the Veteran's statements indicating that his hearing loss and tinnitus began in service and have continued to the present.  

Thus, the examination is deficient as the examiner did not provide an opinion with sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, a new VA examination with opinion is necessary to address the etiology of the Veteran's hearing loss and tinnitus.  

The Veteran is also seeking service connection for a low back disorder.  Again, the Veteran was afforded a VA examination in May 2010 at which time he reported injuring his back during a parachute jump in 1971.  The examiner indicated that he could not resolve the issue without resorting to mere speculation as there were no service treatment records showing a back injury in service.  Again, the Veteran's representative has argued that this examination is inadequate at the examiner failed to provide sufficient rationale.  

The United States Court of Veterans Appeals has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner did not offer a clear rationale for his inability to provide an opinion.  For instance, the Veteran's DD 214 clearly shows that the Veteran earned a parachute badge and completed Airborne training.  As such, the description of the Veteran's injury is consistent with the circumstances of his service and there is no reason to doubt his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In turn, his assertions are accepted as fact and supporting documentation in the service treatment records are not necessary.  Accordingly, the Board must find that the examiner's rationale relying on lack of documentation in the service treatment records is insufficient and a new VA examination with opinion is necessary.  

Additionally, in his representative's June 2014 brief, she argues that the Veteran's low back disorder is caused or aggravated by his service-connected residuals of right ankle sprain.  Therefore, the examiner should also offer an opinion on such theory of entitlement.  Also while on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the 

secondary aspect of his claim of entitlement to service connection for a low back disorder.   

Lastly, in light of the need to remand for further examinations with opinions and given the fact that the Veteran has submitted additional private medical records with his substantive appeal, the Board finds that the AOJ should contact the Veteran to request relevant private treatment records and obtain any necessary authorizations for such records.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a low back disorder as secondary to his service-connected residuals of right ankle sprain.  

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records.  Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to the examiner for review.  After examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus are related to acoustic trauma during active duty service, specifically exposure to artillery noise exposure, including mortars, airplanes, helicopters and machine guns.  

A detailed rationale for all opinions expressed should be furnished.  The examiner should consider the Veteran's lay statements of onset in service and continuing symptomatology since service. 

4.  After obtaining any outstanding records, schedule the Veteran for a VA orthopedic examination to determine the nature, extent and etiology of any currently manifested low back disability.  The claims file and a copy of this Remand must be made available to the examiner for review.  The examiner should clearly delineate all disabilities of the low back.  Then with respect to each diagnosed disability, the examiner should opine whether it is as least as likely (a 50% or higher degree of probability) as not that the diagnosed disability is related to the Veteran's active service, including the described injury while doing a parachute a jump as well as performing multiple such jumps.  

The examiner should also offer an opinion as to whether it is as least as likely (a 50% or higher degree of probability) as not that ay diagnosed low back disability is caused OR aggravated by the Veteran's service-connected residuals of right ankle sprain. 

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's credible lay statements describing the injury in service, and the Veteran's in-service duties, including multiple parachute jumps.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



